 



Consulting Agreement

 

THIS CONSULTING AGREEMENT (the “Agreement”) is effective as the last date
provided for on the signature page and is entered into by and between Mark L.
Baum, an individual (“Consultant”) and Surface Pharmaceuticals, Inc., a Delaware
corporation with its principal address located at 12264 El Camino Real, Suite
350, San Diego, CA 92130 (the “Company”).

 

WHEREAS, the Company wishes to retain Consultant as an advisor to the Company;
and

 

WHEREAS, Consultant wishes to provide advisory services to the Company as set
forth below.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Consultant and the Company agree, intending to be legally
bound, as follows:

 

1. Consulting Services.

 

  1.1. Consultant will provide consulting services to the Company during the
Term (as further defined below) of this Agreement. The consulting services
(“Services”) are set forth in the Statement of Work (“SOW”) that is attached
hereto as Appendix A and made a part hereof, as it may be amended from time to
time by the parties hereto. Consultant shall perform all Services in compliance
with all applicable laws.

 

2. Effective Date; Term and Termination.

 







  2.1. This Agreement shall be effective on the later of the dates that it is
executed by the Company and Consultant (the “Effective Date”) and shall
terminate as of the date Services are completed (the “Term” as further defined
and outlined in Appendix A) unless: (i) this Agreement is sooner terminated as
provided in Section 2.2 below; or (ii) the parties agree in writing to extend
the Term for a mutually agreed upon period.         2.2. The Agreement and the
Services provided by Consultant may be terminated by either Consultant or the
Company, at any time and for any reason, upon five (5) days prior written notice
of termination.



 



3. Consulting Fees.





 

  3.1. In consideration of the Services provided hereunder, the Company shall
provide Consultant the compensation as set forth in the applicable SOW
(“Consulting Fee”).         3.2. Consultant shall be responsible for all
expenses incurred in association with performance of the Services, unless
pre-approved by the Company in writing in advance.

 

4. Confidentiality. Consultant acknowledges that Consultant will receive
confidential and proprietary information from, on behalf of, or at the direction
of, the Company in connection with, and during the course of providing, the
Services, including but not limited to technical, clinical, marketing,
commercial and/or legal information, data, reports, drawings, models, designs,
prototypes, biological material, specimens, chemical compounds, formulas,
manufacturing or other processes, software, specifications, patent applications,
marketing strategies, customer information and customer lists (“Confidential
Information”). All Confidential Information is and shall at all times remain the
exclusive property of the Company. Consultant agrees:

 

 

 

 

  4.1. to hold the Confidential Information in strict confidence and not to
disclose or make available any Confidential Information to any third party
whatsoever, without the prior written consent of the Company;         4.2. to
use the Confidential Information only for the benefit of the Company and only
for the purpose of providing the Services;         4.3. to take at least the
same degree of care to prevent disclosure of Confidential Information as
Consultant takes to preserve and safeguard Consultant’s own confidential and
proprietary information, but in any event, no less than a reasonable degree of
care;         4.4. not to make copies of the Confidential Information except to
the extent that the copies are reasonably necessary for providing the Services;
        4.5. to return or destroy (as the Company may direct) any Confidential
Information held by Consultant immediately upon termination of the Term of this
Agreement pursuant to Section 2 above and provide the Company with a letter
certifying that all such Confidential Information has been returned or destroyed
as directed;         4.6. that Confidential Information excludes information
that:

 

  (a) as evidenced by Consultant’s written records, was lawfully known to
Consultant prior to its communication by, on behalf of, or at the direction of
the Company and was not communicated to Consultant subject to any restrictions
on disclosure or use; or         (b) as evidenced by Consultant’s written
records, is independently developed by Consultant without use or knowledge of
the Confidential Information; or         (c) is or becomes a part of the public
domain other than by a breach of this Agreement by Consultant;         (d)
becomes known to Consultant by the action of a third party not in breach of any
obligation of confidence; or         (e) is required to be disclosed or made
available by Consultant to a third party pursuant to any applicable law,
governmental regulation, or decision of any court or tribunal of competent
jurisdiction, so long as Consultant takes reasonable steps, in light of the
circumstances, to give the Company sufficient prior notice in order to contest
such law, governmental regulation, or decision;

 

 2  

 

 

  4.7. that no representation or warranty, express or implied, is made by the
Company as to the accuracy, completeness or reasonableness of any Confidential
Information and that neither the Company will have any liability to Consultant
as a result of Consultant’s possession or use of the Confidential information;
and         4.8. that money damages may not be sufficient remedy for any breach
of this Section and that the Company will be entitled to seek specific
performance and injunctive or equitable relief as a remedy for any such breach.
        4.9. Nothing in this Section is intended to limit any remedy of the
Company under the California Uniform Trade Secrets Act (California Civil Code
Section 3426), or otherwise available under law.         4.10. Notwithstanding
the other provisions of this Agreement, pursuant to 18 U.S.C. Section 1833(b),
Consultant shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

 

5. Independent Contractor. The relationship of Consultant to the Company shall
be that of an independent contractor rendering professional services. Consultant
is not an employee of the Company. Nothing contained in this Agreement shall be
deemed to create a relationship of employer and employee or principal and agent
between the Company and Consultant. In no circumstance shall Consultant look to
the Company as Consultant’s employer, partner, agent or principal. Consultant is
not entitled to and will be excluded from participating in any of Company’s
fringe benefit plans or programs as a result of the performance of the Services
under this Agreement, including, but not limited to, health, sickness, accident
or dental coverage, life insurance, disability benefits, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, and pension or 401(k) benefit(s) provided by Company to its employees
(and Consultant waives the right to receive any such benefits). Consultant
agrees, as an independent contractor, that Consultant is not entitled to
unemployment benefits in the event this Agreement terminates, or workers’
compensation benefits in the event that Consultant is injured in any manner or
becomes ill while performing the work under this Agreement. Consultant is solely
responsible for all tax returns, payments, or reports required to be filed with
or made to any federal, state or local tax authority with respect to
Consultant’s performance of Services and receipt of consideration (including
Consulting Fees) under this Agreement. Consultant is not authorized to make any
representation, contract or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by an executive officer
or Board member of the Company.

 

 3  

 

 

6. Waiver. No waiver of this Agreement or any of its provisions shall be binding
upon a party unless in writing and signed by each party. The waiver by either
party of a breach or violation of any provision of this Agreement shall not
constitute or be construed as a waiver of any subsequent breach or violation of
that provision or as a waiver of any breach or violation of any other provision.
    7. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable provision,
which, being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provision.     8.
Survival. The provisions of Sections 2.2, 3, 4, 6-11 and any other obligation
under this Agreement which is to survive or be performed after termination of
this Agreement, regardless of the cause therefor, shall survive any termination
or expiration of this Agreement.     9. Notices. Any notice or other
communication required or permitted to be made or given under this Agreement to
either party shall be in writing and shall be sufficiently given if (i) hand
delivered, (ii) sent by overnight guaranteed delivery service, such as Federal
Express or UPS; or (iii) sent by facsimile transmission or electronic mail
during addressee’s normal business hours, with a duplicate copy sent by
overnight delivery or certified or registered mail, addressed as either party
may from time to time designate to the other by written notice. Any such notice
or other communication shall be deemed to be given as of the date it is received
by the addressee.     10. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, excluding the
choice of law rules, and the parties hereby agree to submit to the jurisdiction
and venue of the State and Federal courts of the State of California, and agree
that the State and Federal courts of the State of California shall be the
exclusive forum for the resolution of all disputes related to or arising out of
this Agreement.     11. Entire Agreement; Amendments. This Agreement, including
any applicable SOW, represents the entire agreement between the parties in
relation to the subject matter contained herein and supersedes all previous
other agreements and representations, whether oral or written. This Agreement
may be modified only if such modification is in writing and signed by a duly
authorized representative of each party.

 

***SIGNATURE PAGE FOLLOWS***

 

 4  

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first above written.

 

COMPANY:



 

CONSULTANT:



         

SURFACE PHARMACEUTICALS, INC.



 

MARK L. BAUM



                                                       /s/ Andrew Boll   /s/
Mark Baum  By:

Andrew R. Boll



  By:

Mark L. Baum



Its:

Executive Director



    An individual           Date: 10/27/2017   Date: 10/27/2017

 

Reviewed and approved by:             IMPRIMIS PHARMACEUTICALS, INC.            
/s/ Robert Kammer     By: Robert J. Kammer





   

Chairman of the Surface Committee of



   

Imprimis Pharmaceutical, Inc.,



   

Parent Corporation to



   

Surface Pharmaceuticals, Inc.



   

 





 5  

 

 

Appendix A

Statement of Work

under Consulting Agreement

by and between

Mark L. Baum and Surface Pharmaceuticals, Inc.

 

Services:

 

Consultant shall provide management advisory services to the Company relating to
its establishment, formulation development and optimization, invention support
and other related services as may be requested from time to time by the Company.

 

Compensation:

 

Upon or shortly following commencement of Consultant’s Services to the Company,
the Company shall grant to Consultant 725,000 shares (the “Shares”) of the
Company’s restricted common stock, par value $0.001 (“Common Stock”) under the
terms of the Company’s 2017 Equity Incentive Plan (the “Plan”) and a Restricted
Stock Award Grant Notice and Agreement thereunder to be provided to Consultant
by the Company (collectively with the Plan, the “Restricted Stock Documents”).

 

The Shares shall vest upon the earliest of:

 

  (1) a Change in Control (as defined in the Plan);         (2) the date of any
underwriting agreement between the Company and the underwriter(s) managing an
initial public offering of the Company’s common stock, pursuant to which the
common stock is priced for initial public offering (the “IPO”);         (3) the
date of closing of any bona-fide equity financing with third party investors
resulting in cash gross proceeds to the Company of at least $10,000,000
(“Subsequent Financing”); or         (4) immediately prior to the one year
anniversary of the date of grant of the Shares (as indicated in the Restricted
Stock Documents) (the “Date of Grant”).

 

and in any case of (1), (2), (3) and (4), subject to Consultant’s Continuous
Service through such vesting date; provided, however, in the event Consultant’s
Continuous Service is terminated by the Company (other than for Cause) or by
death of Consultant prior to the completion of the Term (as defined in this
Consulting Agreement), the Shares shall vest immediately upon such termination.

 

Consultant understands that that the receipt of the Shares hereunder will
trigger tax consequences to Consultant for which Consultant will be solely
responsible and that the Shares have not been registered under the Securities
Act of 1933, as amended, or any applicable state securities law. Consultant must
execute the Restricted Stock Documents as a condition to receipt of the Shares
hereunder.

 

Term:

 

Consultant commenced providing Services to the Company on or about July 30, 2017
and shall provide the Services through the earlier of (i) one year from the Date
of Grant, (ii) a Change in Control, (iii) the IPO, (iv) a Subsequent Financing
or (v) such earlier date as the Services are terminated by the Company or
Consultant in accordance with this Agreement (the “Term”).

 

 6  

 

 

